United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1019
Issued: August 22, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 26, 2013 appellant filed a timely appeal from a November 5, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly suspended appellant’s compensation, effective
October 21, 2012, for failure to submit a completed Form EN1032 when requested.
FACTUAL HISTORY
On November 29, 1999 appellant, then a 58-year-old licensed nurse practitioner, filed an
occupational disease claim alleging Kienbock’s disease in her right wrist as a result of repetitive
1

5 U.S.C. § 8101 et seq.

hand motion in the performance of her duties. She first became aware of her condition and
realized it resulted from her employment on September 8, 1999. The employing establishment
noted that appellant worked light duty. OWCP accepted her claim for Kienbock’s disease of the
right wrist. On April 3, 2000 appellant underwent surgery and stopped work. OWCP paid
disability compensation.
By decision dated February 11, 2003, OWCP reduced appellant’s compensation based on
its finding that she had the capacity to earn wages as a security clerk effective October 21, 2002.
By letter dated September 25, 2012, OWCP sent appellant a Form EN1032 and requested
that she complete the form and return it within 30 days of the date of the letter. The form
contained questions pertaining to her employment and income for the prior 15 months. OWCP
advised appellant that if she did not submit the form within 30 days her compensation would be
suspended under section 10.528 of its regulations. The letter was mailed to appellant’s address
of record. Appellant did not respond within 30 days.
In a decision dated November 5, 2012, OWCP suspended appellant’s monetary
compensation benefits effective October 21, 2012 on the grounds that she had failed to submit a
completed Form EN1032 as requested. It informed her that, when she completed the EN1032
form, it would restore her compensation retroactive to the date of suspension.
LEGAL PRECEDENT
FECA authorizes the Secretary of Labor to require a partially disabled employee to report
his or her earnings from employment or self-employment, by affidavit or otherwise, in the
manner and at the times the Secretary specifies.2
Under section 10.528 of OWCP’s implementing federal regulations, an employee in
receipt of compensation benefits must complete an affidavit as to any work or activity indicating
an ability to work which the employee has performed for the past 15 months.3 If an employee
who is required to file such a report fails to do so within 30 days of the date of the request, his or
her right to compensation for wage loss is suspended until OWCP receives the requested report.4
At that time, OWCP will reinstate compensation retroactive to the date of suspension if the
employee remains entitled to compensation.5
ANALYSIS
The record establishes that on September 25, 2012 OWCP sent appellant a properly
addressed request to complete and return an EN1032 form. OWCP asked for information about
her employment and income for the prior 15 months. It explained that federal regulations
2

5 U.S.C. § 8106(b).

3

20 C.F.R. § 10.528.

4

See Lucille A. Pettaway, 55 ECAB 228 (2004); Demetrius Beverly, 53 ECAB 305 (2002).

5

See supra note 3.

2

required her to complete, sign and return the form. OWCP notified appellant that if she did not
completely answer all questions and return the signed statement within 30 days, it would suspend
her benefits.
Notwithstanding such notice, appellant did not return the completed form within 30 days
as requested. As she did not complete and sign the Form EN1032 affidavit reporting all
employment and self-employment, as required by federal regulations, the Board finds that
OWCP properly suspended her right to compensation for wage loss under section 10.528.6
On appeal, appellant contends that she became depressed after the death of her daughter
and grandson and forgot to take care of some things. The Board notes, however, that OWCP’s
implementing regulations are unequivocal in establishing that appellant had 30 days to submit a
completed EN1032 form or her compensation benefits would be suspended until such form is
completed and submitted.
CONCLUSION
The Board finds that OWCP properly suspended appellant’s compensation, effective
October 21, 2012, for failure to timely submit a completed EN1032 form when requested.

6

See James A. Igo, 49 ECAB 189 (1997).

3

ORDER
IT IS HEREBY ORDERED THAT the November 5, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 22, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

